Mr. Justice Knauss
delivered the opinion of the Court.
Plaintiff in error was one of two defendants in the trial court and we will refer to the parties as plaintiff and defendant, or by name.
The action was brought by plaintiff to recover damages from Milner Hotels, Inc., and E. M. Williams, alleg*112edly an employee of the hotel, arising out of the negligence of said Williams in undertaking to make plumbing repairs in a room of Milner Hotels, Inc., directly above the storeroom operated by plaintiff. His efforts resulted in a break in a water pipe, with the consequent flooding of plaintiff’s premises. Trial was to the court and resulted in a judgment in favor of plaintiff, and Milner Hotels, Inc., is here on writ of error seeking reversal.
Reversal is sought on two grounds: (1) “That there was no proper proof, if any, in the action to show that Williams was a servant of the Milner Hotels, Inc., and (2) There was no proof to indicate that, even if he was a servant, he was acting within the scope of his employment.”
We are satisfied that the evidence offered by plaintiff was sufficient to establish a prima facie showing that Williams was an employee of Milner Hotels, Inc., and that in making the plumbing repairs he was acting within the scope of his employment. It would serve no useful purpose to review in detail the evidence offered by plaintiff, it being sufficient to note that no evidence was offered by defendant Milner Hotels, Inc., to rebut the evidence offered in support of plaintiff’s complaint.
The judgment of the trial court is affirmed.